Mikoll, J. P.
Appeal from an order of the Family Court of Albany County (Breslin, J.), entered April 29, 1992, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 7, to adjudicate respondent a person in need of supervision.
This matter was previously before us (199 AD2d 780) wherein we remitted the matter to Family Court for an articulation of reasons for the residential placement of the child sufficient to satisfy Family Court Act § 754 (2). Thereafter, an amended order of disposition dated April 11, 1994 was handed down by Family Court.
In view of the fact that the child has been released from the custody of the Albany County Department of Social Services on or about February 11, 1994, upon reaching his 18th birthday, this appeal is now moot.
Crew III, White and Yesawich Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.